Citation Nr: 1814608	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-34 558	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a lung condition.

3.  Entitlement to service connection for a bilateral foot condition.

4.  Entitlement to service connection for meningitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to September 1969, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2016 Travel Board hearing, the Veteran stated that he has been treated for his claimed conditions by the VAMCs in Fort Worth and Dallas, Texas.  The Board notes that the statement of the case (SOC) reflects that the Veteran's VA treatment records from the Dallas VA Medical Center dating from April 2012 to October 2013 were of record and considered.  Those records do not appear to have been associated with the Veteran's claims file.  Additionally, the SOC does not mention records from the Fort Worth VA Medical Center.  As such, remand is necessary to obtain all relevant VA medical records and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including from the Dallas, Texas VAMC and the Fort Worth, Texas VAMC.  

2.  After completing all actions set forth above and any further action needed as a consequence of the above development, to include, if necessary, affording the Veteran VA examinations, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




